In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Palmer, J.), entered December 11, 1991, which, upon a fact-finding order of the same court, dated August 27, 1991, made upon his admission, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth, Title III, for a period not to exceed 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court did not improvidently exercise its discretion in placing him in a Title III facility. Given that the less restrictive types of intervention imposed by the Family Court on two prior occasions appear to have had no impact on deterring the appellant from increasingly violent conduct, we conclude that his placement was the least restrictive available alternative consistent with the needs and best interests of the appellant and the need for protection of the community (see, Family Ct Act § 352.2 [2] [a]; Matter of Anthony M., 142 AD2d 731). Thompson, J. P., Miller, Pizzuto and Santucci, JJ., concur.